                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA                         *
                                                 *
v.                                               *       Criminal No. 20-CR-00073-TFM
                                                 *
TIA DEYON PUGH                                   *

                                    PROTECTIVE ORDER

       This matter is before the Court upon an unopposed Motion for Protective Order submitted

by the United States of America specifically addressing the production of discovery and the need

to protect the privacy of individuals, including their personal information and identifiers. After

due consideration, the Motion for Protective Order is GRANTED and the parties to this action are

hereby ORDERED as follows:

       1.      The United States shall provide discovery to the defendant, in accordance with

FED. R. CRIM. P. 16. Based on representation made by the United States in the Motion for

Protective Order, some of the discovery documents may be subject to the Privacy Act, 5 U.S.C. '

552a, the Social Security Act, 42 U.S.C. ' 1306, and/or General Order No. 5.2.

       2.      The United States will produce these documents to the defendant unredacted.

Based on representations made by the United States in the Motion for Protective Order, these

documents include personal identifying information (such as names, addresses, Social Security

Account numbers, and dates of birth), photographs, names, and criminal history information. For

purposes of this Protective Order, these documents shall be referred to as Aprotected discovery.@

       3.      In order to limit the dissemination of the above-described protected discovery, the

parties are ORDERED to adhere to the following:




                                                1
               A.      Only defense counsel, counsel=s staff, defendant=s experts, and defendant

shall have access to the protected discovery. Prior to allowing these persons access to the

protected discovery, defense counsel will advise each person of the limitations on use and

disclosure of discovery as dictated by this Protective Order, and will provide each such person

with a copy of this Protective Order.

               B.      The protected discovery will be used solely for purposes of preparing

defendant=s defense in this case.

               C.      Any protected discovery in this case will be stored at defense counsel=s

office or the office of a defense expert who, as noted, shall be subject to the same disclosure

limitations.

               D.      Any notes, memoranda, summaries or other documents reflecting the

protected discovery or copies made of the protected discovery will also be stored at defense

counsel=s office or at defense expert=s office, and will be considered protected discovery.

               E.      Any document filed with the Court, including any attachment, which

contains protected discovery, or a description or reproduction thereof, will be filed in redacted

form or under seal pursuant to General Order No. 5.2.

               F.      The parties and Court, in advance of any hearing or trial, shall determine the

procedure for use of protected discovery.        The parties shall consider redacting protected

discovery to remove individual personal data identifiers, request the Court to submit such

documents under seal, code the documents to substitute numerical or other designation for the

individuals’ name or other identifying information, request that any exhibit be placed under seal

with an instruction to the jury not to disclose any information contained therein, and introduce any

summary evidence where practicable which may be more easily redacted.


                                                 2
               G.      Within 90 days of the final conclusion of this matter, defendant shall

return the protected discovery and all copies to counsel for the United States.

       4.      The Court shall retain jurisdiction to modify this Protective Order, upon motion

filed by any party. Until the Court rules on any such motion, no disclosure of protected discovery

shall be made except in compliance with the Protective Order.

       5.      The Protective Order shall survive the termination of this action.

       6.      Nothing contained in this Protective Order shall prevent or in any way limit or

impair the right of the United States to disclose to any regulatory or law enforcement agency, or

agency or department of the United States, or any division of any such agency or department,

protected discovery documents relating to any potential violation of law or regulation, or relating

to any matter within that agency=s jurisdiction, nor shall anything contained in this Protective

Order prevent or in any way limit or impair the use of any such protected discovery by an agency

in any proceeding relating to any potential violation of law or regulation, or relating to any matter

within that agency=s jurisdiction; provided, however, that the agency shall maintain the

confidentiality of the protected discovery consistent with the terms of this Protective Order. A

copy of the Protective Order will be provided to said regulatory agency, law enforcement agency,

or any division, agency or department of the United States, to insure compliance therewith in

connection with disclosure of protected discovery documents.



       DONE and ORDERED this _____ day of July, 2020.



                                                  ______________________________________
                                                  KATHERINE P. NELSON
                                                  UNITED STATES MAGISTRATE JUDGE


                                                 3
